DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 3-5, 7-11, 13-17, and 19-21 were pending.  Claim 1 is amended herein by an examiner’s amendment.  Claims 4 and 14 are canceled herein by an examiner’s amendment.  Claims 1, 3, 5, 7-11, 13, 15-17, and 19-21 are allowed.  This is a Notice of Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maria Cedroni on 2/09/2021.
Start of the Examiner’s Amendment:

In claim 1, on line 4, change “reflector” to --multi-faceted reflector--. (two times)
In claim 1, on line 10, change “reflector” to --multi-faceted reflector--.
In claim 3, on line 1, change “reflector” to --multi-faceted reflector--.
In claim 5, on line 1, change “reflector” to --multi-faceted reflector--.


Claim 14 (canceled).

In claim 15, on line 1, change “reflector” to --multi-faceted reflector--.
In claim 20, on line 1, change “reflector” to --multi-faceted reflector--.
In claim 21, on line 2, change “reflector” to --multi-faceted reflector--.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, 15-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 9, and 13 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of a multi-faceted reflector attached to the handle with a securing component that secures the device to the external surface of a duct in combination with the other limitations of claims 1 and 13.  Also not found in the prior art of record are the limitations of inserting a reflector attached to a handle into a duct system, positioning the handle such that light is directed upon a target surface, and securing the position of the handle to an external portion of the duct system in combination with the other limitations of claim 9.  The closest prior art of record has been discussed in the previous office actions.
Claims 3, 5, 7, and 8 are allowed due to their dependence on claim 1.
Claims 10 and 11 are allowed due to their dependence on claim 9.
Claims 14-17 and 19-21 are allowed due to their dependence on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/NATHANIEL J KOLB/Examiner, Art Unit 2856